Citation Nr: 1612711	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), rated as 30 percent disabling prior to March 10, 2009 and 70 percent disabling thereafter.

2.  Entitlement to an effective date prior to March 10, 2009 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted entitlement to service connection for PTSD with an initial 30 percent rating.  A January 2010 rating decision increased the rating for PTSD to 70 percent, effective March 10, 2009.

The issue of entitlement to TDIU prior to March 10, 2009 has been added to the title page of this decision, as the appeal of an initial rating encompasses a TDIU claim when unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Since March 30, 2007, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected PTSD prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since March 30, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met since March 30, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to TDIU have been met since March 30, 2007.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA provided adequate notice in a letter sent to the Veteran in April 2007.  

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA attempted to obtain records from the Social Security Administration (SSA), but has been informed these records are no longer available.  VA provided psychiatric examinations in May 2007 and October 2009.  Although the Veteran has asserted the May 2007 examination was inadequate for rating purposes due to the length of the examination, the examination report is fairly detailed, and it appears the examiner considered an accurate factual history of the Veteran's disability.  There is no indication the October 2009 examination was inadequate for rating purposes.  The Board finds the examination reports provide sufficient information to determine the appropriate evaluation under the VA rating schedule when considered together and any inconsistency is resolved in the Veteran's favor.

The Veteran initially requested a Travel Board hearing on his August 2010 substantive appeal, but he subsequently requested a videoconference hearing at a local office because he felt it was too far to travel to the Detroit RO for the Travel Board hearing.  He was scheduled for a Board hearing via live videoconference at his local office in November 2014, but he failed to appear.  The record establishes he was provided sufficient notice of the hearing.  He has not requested a rescheduled hearing; therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Higher Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's PTSD is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  A staged rating is currently assigned for the disability, as it is rated as 30 percent disabling prior to March 10, 2009 and 70 percent disabling thereafter.  See Fenderson, 12 Vet. App. at 125-26.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when a psychiatric disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned when there is reduced reliability and productivity in occupational and social situations due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is granted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board finds a 70 percent rating is warranted for PTSD from March 30, 2007, the effective date of service connection for the disability.  The evidence of record establishes the Veteran has experienced occupational and social impairment with deficiencies in most areas throughout the appeal.  His most notable symptoms are specifically listed in the 70 percent rating criteria, to include near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  He has also exhibited some limited obsessional rituals, such as routinely checking his coffee maker to ensure it is turned off, but these do not appear to be severe enough to interfere with daily activities.  There is also a history of suicidal ideation, but this appears to have subsided somewhat during the appeal period due to progress made in therapy.  

The Veteran's GAF scores during the appeal period reflect moderately severe impairment in several areas.  An October 2009 VA examiner specifically stated the Veteran's disability picture was consistent with the 70 percent rating criteria.  Although the prior VA examiner in May 2007 described the functional impairment as less severe, the reported symptomatology was relatively consistent with the symptomatology noted during the October 2009 examination, especially with respect to the Veteran's ability to function in a work or worklike environment and to establish and maintain effective relationships.  Similar symptomatology was also noted in a January 2007 Vet Center intake assessment and VA treatment records throughout the appeal period.  Resolving the inconsistency between the May 2007 and October 2009 examination report in the Veteran's favor, the Board finds a 70 percent rating is warranted for PTSD from March 30, 2007.  See 38 C.F.R. §§ 4.3, 4.7.

A 100 percent schedular rating is not warranted at any point during the appeal period because the Veteran's PTSD symptomatology has not resulted in total occupational and social impairment.  The Veteran has not experienced the particular symptoms associated with the 100 percent criteria, or others of similar severity, frequency, and duration during the appeal period.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  VA examination reports and treatment records show the Veteran has been alert and oriented to time and place.  There is no evidence of persistent delusions or hallucinations; this type of symptomatology was specifically denied during the May 2007 and October 2009 VA examinations.  The Veteran has also not manifested grossly inappropriate behavior and does not appear to be a persistent danger to harming himself or others.  The most notable symptom the Veteran has endorsed that is not specifically contemplated by the rating criteria is frequent nightmares with flashbacks to his service in Vietnam.  While significant, this symptomatology primarily interferes with the Veteran's ability to sleep, which is encompassed by the criteria for lower ratings.  Thus, it is not consistent with the type of impairment that is contemplated by the 100 percent rating criteria.

More importantly, the Veteran's reported symptomatology has not resulted in total occupational and social impairment, which is the essence of a 100 percent rating under the General Rating Formula for Mental Disorders.  While limited, the Veteran maintains a relationship with his sisters and has recently started a relationship with his son during the appeal period.  He also socializes and volunteers at the American Legion on occasion.  The Veteran's GAF scores have remained between 40 and 55 throughout the appeal period, which are not consistent with the type of occupational and social impairment contemplated by the 100 percent rating criteria.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Veteran's most severe symptoms appear to be near continuous depression that affects his mood and energy levels and an inability to function in a work or worklike environment or to establish and maintain effective relationships due to periods of unprovoked irritability.  The Veteran's other prominent symptoms, such as mild obsessional rituals, intermittent suicidal ideation, and nightmares with flashbacks to service in Vietnam, are contemplated by criteria for a rating less than 100 percent.  Ultimately, the evidence establishes the symptoms resulting from the Veteran's PTSD have been consistent with the 70 percent rating criteria since March 30, 2007.  While he experienced occupational and social impairment with deficiencies in most areas, there was not total occupational and social impairment during this period.  Thus, the preponderance of evidence indicates a 100 percent rating is not warranted at any point in the appeal period, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has also given consideration to whether extra-schedular consideration is warranted.  However, the General Rating Formula for Mental Disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's psychiatric symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case, the Board is granting TDIU.  There is no gap to fill.



TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As noted above, this decision finds a 70 percent rating is warranted for PTSD from the effective date of service connection, March 30, 2007.  Thus, the Veteran has met the schedular percentage requirements for TDIU since that date.  The record also indicates this disability has rendered the Veteran unable to secure or follow a substantially gainful occupation since that date.  The Veteran's private therapist has submitted several opinions during the appeal period indicating the Veteran is unemployable.  These opinions are consistent with those of VA examiners in May 2007 and October 2009, both of whom indicated the Veteran's psychiatric disability would prevent significant problems with respect to employment, primarily due to an inability to work under an authority or interact with coworkers on a meaningful level.  The Veteran has also suffered from near continuous depression, which affects his mood and energy levels, limiting his employment prospects even further.  The record indicates the Veteran has not worked in several years and was granted disability by the Social Security Administration (SSA).  Although his SSA 

(CONTINUED ON NEXT PAGE)

disability was based on a heart condition, it is clear the severity of the Veteran's PTSD symptomatology makes substantially gainful employment highly unlikely, as deficiencies in occupational functioning are the primary driver behind the 70 percent rating assigned for the disability.  Thus, TDIU is warranted from March 30, 2007.


ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD, effective March 30, 2007, is granted.

Entitlement to an effective date of March 30, 2007 for TDIU is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


